Citation Nr: 0835022	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  04-33 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, as a result of in-service exposure to herbicides/Agent 
Orange.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from July 1965 to July 1969.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma which denied the veteran's claim for 
entitlement to service connection for diabetes mellitus type 
II as a result of exposure to herbicides.

This case was remanded by the Board in July 2008 for 
additional evidentiary development.  Specifically, the case 
was remanded so that a videoconference hearing could be 
scheduled as requested by the veteran.  The veteran presented 
personal testimony before the undersigned Veterans Law Judge 
at a videoconference hearing which was conducted in September 
2008.  The transcript of the hearing is associated with the 
veteran's claims folder.


FINDINGS OF FACT

1.  Resolving any doubt in favor of the veteran, the evidence 
or record establishes that the veteran did go ashore into the 
Republic of Vietnam during the Vietnam era; thus, exposure to 
herbicides while serving on the USS Mount McKinley in July 
1969 is presumed. 

2.  The competent medical evidence of record establishes that 
the veteran has a current diagnosis of diabetes mellitus, 
type II.


CONCLUSIONS OF LAW

Diabetes mellitus, type II is presumed to have been incurred 
in service.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (the VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  In light of the favorable decision for the veteran 
in this case, any error in the timing or content of VCAA 
notice or assistance is moot.

Relevant law and regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

Certain diseases, to include diabetes mellitus, may be 
presumed to have been incurred in service when manifested to 
a compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of  
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e) (2007).  In this 
regard, it is noted that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service...."Service in 
the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam."  38 U.S.C.A.
§ 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2007).

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2007).

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 
10 Vet. App. 155, 160-61 (1997), vacated on other grounds 
(Fed. Cir. Dec. 15, 2000).  In order to establish direct 
service connection for a disorder, there must be
(1) medical evidence of the current disability; (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in- service disease or injury 
and the current disability.  See Gutierrez v. Principi 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).

Analysis

The veteran contends that he has diabetes mellitus, type II 
as a result of in-service exposure to Agent Orange.  See 
veteran's April 2003 Notice of Disagreement. Specifically, 
the veteran alleges that he served on the USS Mount McKinley 
when it was anchored in the De Nang Harbor in Vietnam until 
July 6, 1969.  See September 2004 statement in support of 
claim.  The veteran further claims that during this time 
period, he stepped foot onto Vietnam to Cameron Bay Air 
Station before returning to the United States.  See April 
2003 Notice of Disagreement.

In regards to the veteran's claimed in-service exposure to 
Agent Orange, the Board notes that, during the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Haas v. Nicholson, 20 
Vet. App. 257 (2006), that reversed a decision of the Board 
which denied service connection for disabilities claimed as a 
result of exposure to herbicides.  Pending appeal of that 
decision, VA imposed a stay on the adjudication of claims 
affected by Haas on September 21, 2006.  In Ribaudo v. 
Nicolson, 21 Vet. App. 137 (2007) (Per curiam order), the 
Court found that VA's stay was unlawful and ordered that VA 
rescind the stay order and process appeals that were stayed.  
VA subsequently filed a motion for a stay on the adjudication 
of cases potentially affected by Haas.  The motion was 
granted and on January 27, 2007, the Court ordered a stay on 
the adjudication of cases before VA.  Ribaudo v. Nicholson, 
21 Vet. App. 137 (2007) (Per curiam order).  Subsequently, 
the Federal Circuit reversed and remanded the Court's August 
16, 2006 decision in Haas; however, at this time and pending 
issuance of mandate by the Federal Circuit, the stay remains.

Notwithstanding the stay currently in effect on cases 
affected by Haas, it is clear from the evidence of the record 
that the veteran served on a ship that spent time in the 
waters of Vietnam from June 25, 1969 to July 22, 1969.  See 
November 2004 National Personnel Records Center (NPRC) 
Response.  In regards to the veteran's allegations that he 
actually stepped foot onto Vietnam during this time period, 
the veteran has submitted several statements and testimony 
reflecting that he was present in Vietnam for a limited 
period.  Specifically, the veteran alleges that he departed 
the ship in Vietnam on or about July 6, 1969, drove to 
Cameron Bay Air Station, and flew to Seattle, Washington 
where he arrived on July 7, 1969.  See September 2004 
Statement in Support of Claim.  

Significant, the evidence reflects that the veteran was 
released from active duty in Seattle, Washington on July 16, 
1969, even though the ship on which he served did not depart 
from Vietnam until July 22, 1969.  The Board finds that such 
facts as documented in the record serve to corroborate the 
veteran's report that he went ashore in Vietnam for the 
purpose of returning by air to Seattle.  For this reason, the 
Board concludes that the veteran did visit the Republic of 
Vietnam during the course of his service offshore.

The Board acknowledges the possible applicability of the Haas 
stay in regards to the issue on appeal.  However, in light of 
the fact that the veteran served on a ship that has been 
verified as spending extended time offshore Vietnam, and that 
his verifiable statements and testimony regarding having to 
go ashore are consistent with the information revealed 
through the November 2004 NPRC response, the Board will 
resolve all reasonable doubt in favor of the veteran.  In 
essence, under the record as it currently exists, the Board 
finds no basis to doubt the veteran's credibility regarding 
his presence on land in Vietnam.  Thus, in-service exposure 
to herbicides is presumed, and this case need not be stayed 
pursuant to Haas.

As mentioned above,"[s]ervice in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f) 
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2007).  Despite 
the fact that the veteran only alleges to be present in 
Vietnam for a matter of days, the Board notes that the 
duration of his time in Vietnam is irrelevant under the 
applicable regulations, and the veteran's allegations are 
credible in light of the supporting evidence; therefore, in-
service herbicide exposure is acknowledged.

A review of the claims folder reflects that the veteran has a 
current diagnosis of diabetes mellitus, type II, to include 
private records reflecting treatment of such.

Therefore, as in-service exposure to herbicides has been 
conceded, and the veteran clearly has a current a diagnosis 
of diabetes mellitus, type II, the Board concludes that the 
veteran is entitled to a grant of service connection for his 
diabetes mellitus, type II on a presumptive basis.





ORDER

Entitlement to service connection for diabetes mellitus, type 
II, as a result of in-service exposure to herbicides/Agent 
Orange is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


